DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/04/2021 has been entered.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/04/2021 has been considered by the examiner and made of record (noted attached copy of form PTO-1449).

Response to Amendment
The amendment filed on 2/04/2021 has been entered. The applicant has amended the claims 1-9 to overcome the 112(b) rejection and rewrote claim 10 from an independent form to a dependent on claim 1. Claims 1-15 are pending.

Response to Arguments
Applicant’s arguments filed on 12/04/2021 with respect to the rejection of claim 1 and 10 have been fully considered and is persuasive. In Final Office Action dated 11/09/2020 the Examiner indicated the independent claim 1 as allowable if rewritten or amend to overcome the rejection under 35 U.S.C. 112(b), and the subject matter of independent claim 10 was rejected. The Applicant amended claim 1 to overcome 112(b) rejection and rewrote the independent claim 10 as a dependent claim under claim 1. Therefore, the rejection of claim 1 has been withdrawn, and dependent claim 10 is allowable for depending on an allowable base claim.

Reasons for Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. Claim 1 is allowable over the prior art of record for at least the reason that, even though the prior art discloses a multi-channel imaging spectrometer with five aspherical mirrors, comprising: a concave first mirror, a convex second mirror, a concave third mirror and a first detector, the first mirror and the second mirror being arranged so as to form, from an object at infinity, an intermediate image situated between the second mirror and the third mirror, and for each focal length: the third mirror as well as the fourth and the fifth mirror that are associated with said focal length being configured to form, from this intermediate image, a final image in a first focal a bifocal anastigmatic Korsch telescope with one detector, a first fourth mirror and a first fifth mirror are associated with the first focal length, and a second fourth mirror  and a second fifth mirror are associated with the second focal length, the fourth and the fifth mirror associated with a focal length being retractable, so as to be positioned on an optical path of a beam corresponding to said associated focal length when the telescope is operating at said focal length, and outside of the optical path of a beam corresponding to the other focal length when the telescope is operating at the other focal length”; in combination of the other limitations of the claim 1.
Claims 2-15 are allowable for depending on independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438.  The examiner can normally be reached on 8:30 am to 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.A/Examiner, Art Unit 2872     

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872